DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of claims 1-6 and 50-63 in the reply filed on October 14, 2021, is acknowledged.
Claims 1-6 and 50-63 are pending and have been fully considered.

Double Patenting
Claim 1-6 of this application is patentably indistinct from claims 1-6 of Application No. 17/288,515. Pursuant to 37 CFR 1.78(f), when two or more applications filed by the same applicant or assignee contain patentably indistinct claims, elimination of such claims from all but one application may be required in the absence of good and sufficient reason for their retention during pendency in more than one application. Applicant is required to either cancel the patentably indistinct claims from all but one application or maintain a clear line of demarcation between the applications. See MPEP § 822.
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
1-6 provisionally rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 1-6 of copending Application No. 17/288,515 (reference application). This is a provisional statutory double patenting rejection since the claims directed to the same invention have not in fact been patented.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 51 and 52 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “macro-level” in claims 51 and 52 is a relative term which renders the claim indefinite. The term “macro” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Macro means “of, involving, or intended for use with relatively large quantities or on a large scale” and large means “exceeding most other things of like kind especially in quantity or size.”  The relative nature of macro is clear from its definition and/or the definition of large.
The term “light” in claim 63 is a relative term which renders the claim indefinite. The term “light” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Light means “having relatively little weight in proportion to bulk.”  Therefore, the relative nature of the term is obvious in light of its definition.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 62 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chang et al (US 2012/0176681 A1).
Chang et al discloses “a continuous roll-to-roll susceptor 100. The illustrated embodiment includes a first roller 102 comprising a feed roll of a substrate or susceptor material 104. Material 104 is fed to a second roller 106. Rollers 102 and 106 move material 104 into a position effective to receive an impinging solution flow of a deposition material 108 from channel 110” [figure 4 & paragraph 0106].  Alternatively, Chang et al discloses “a deposition system 200 suitable for depositing nanostructured thin films on a substrate 202 in a substantially continuous manner. The deposition system 200 includes a continuous flow reactor system 204, a surface activation unit 206, a flow distributor 208, and substrate support means 210 for supporting and moving the substrate 202…The continuous flow reactor system 204 includes two or more pumps 212, 214, one or more heat exchangers 216, one or more mixers 218, and one or more activation and residence time channels 220. First and second fluid streams are pumped through pumps 212 and 214, respectively. The fluid streams pass through one or more heat exchangers 216, which add or remove heat from the fluid streams to achieve a desired temperature. The fluid streams pass through a mixer 218 and are combined to form a deposition material, which flows into an activation and residence time channel 220. In reactive species (e.g., molecules, clusters, particles, and/or macromolecules) within the deposition material. The deposition material flows from the activation and residence time channel 220 onto the substrate 202.  The substrate 202 is supported by suitable substrate support means 210. In the illustrated embodiment, means 210 includes a support surface 222 and a plurality of rollers 224. Rotation of the rollers 224 moves the substrate 202 in a substantially continuous fashion as the deposition material flows onto the substrate 202. In another embodiment (not shown), the support surface 222 is absent and the substrate 202 is placed directly on the plurality of rollers 224” [paragraphs 0113-0115].  In the first embodiment, the channel 110 [figure 4] corresponds to the first processing apparatus; in the second embodiment, the continuous flow reactor system 204 corresponds to the same.  The impinging solution flow of the first embodiment or the deposition material from which reactive species are formed corresponds to the reactive substance on the substrate of instant claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 and 50-60 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jovanovic et al (WO 2017/087535).
Note: in the following discussion of Jovanovic et al, reference will be made to the equivalent United States publication US 2018/0258381 A1.
biofilm bio-lamina substrate. The method can comprise combining a microorganism cell and a polysaccharide to form a biofilm precursor solution; covering at least a portion of a top surface of a bio-lamina substrate comprising one or more structural projection with the biofilm precursor solution to form a biofilm precursor layer; and exposing the biofilm precursor layer to an inorganic salt component to promote crosslinking of the polysaccharide to thereby form a biofilm on the bio-lamina substrate….In yet additional embodiments, the method further comprises pre-treating the bio-lamina substrate with an organic polymer or linking agent prior to covering the top surface of the bio-lamina substrate with the biofilm precursor solution. The method also can further comprise pre-treating the bio-lamina substrate with polylysine, chitosan, adipic dihydrazide, or an aminosilane” [paragraph 00011].  More particularly, Jovanovic et al discloses “a biofilm bio-lamina substrate is produced using an initial surface modification step that is used to deposit an activated coating on the substrate prior to addition of the biofilm composition. In one embodiment, a metal oxide biofilm bio-lamina substrate is modified by reacting glycidylpropoxytrimethoxysilane (GPTMS) with the metal oxide biofilm bio-lamina substrate and then adding tris(hydroxymethyl)aminomethane (Tris) to produce a hydroxyl-rich surface coating. The resulting hydroxyl groups of the modified metal oxide biofilm bio-lamina substrate can interact with a biofilm composition, such as one comprising a PVA-borate crosslinked biofilm composition, and thereby covalently immobilize the PVA-borate biofilm composition to the surface-modified metal oxide biofilm bio-lamina substrate. This embodiment is illustrated schematically in FIG. 52” [paragraph 0196].  Additionally, Jovanovic et al discloses “a method for making a biofilm bio-lamina substrate, comprising: combining a microorganism cell and a polysaccharide to form a biofilm precursor solution; covering at least a portion of a top surface of a bio-lamina substrate comprising one or more structural projection with the biofilm precursor solution to form a biofilm precursor layer; and exposing the biofilm precursor layer to an inorganic salt component to promote crosslinking of the polysaccharide to thereby form a biofilm on the bio-lamina substrate” [paragraphs 0240-0243].  Additionally, “[a] schematic diagram of an exemplary embodiment of this process is illustrated in FIG. 2A. As illustrated in FIG. 2A, a bio-lamina substrate 200 comprising a plurality of a solution of the polysaccharide and microorganisms (illustrated as 204). The microorganism cells can be provided by the solution, or they can be spread or attached onto the polysaccharide layer after it is formed. A solution of the inorganic salt component can then be added to thereby deposit ionic species 206 within the polysaccharide /microorganism layer. After crosslinking of the polysaccharide with the ionic species, biofilm 208 is produced. In some embodiments, uniformity of the gel layer can be improved by first spraying the surface with a cross-linking solution (e.g., a CaCl2 solution) to promote setting of the top layer of the gel prior to immersion in a cross-linking solution” [paragraph 0083].  The preceding teachings of forming a biofilm on a bio-lamina substrate via convering with a biofilm precursor solution renders obvious a first processing apparatus that deposits a reactive substance on a substrate as required in instant claim 1.  The initial surface modification step that is used to deposit an activated coating on the substrate prior to addition of the biofilm composition renders obvious the second processing apparatus that prepares a surface of a substrate to receive the reactive substance required in instant claim 2.  
With respect to claim 3, Jovanovic et al discloses the “[b]io-lamina bioreactor embodiments disclosed herein comprise a biofilm containing microorganisms capable of converting various organic species into fuels or other products” [paragraph 0079].  Said disclosure makes it obvious to one of ordinary skill in the art that the biofilm acts as a catalytic material.
With respect to claim 5, it is well known in the art to recycle materials or refresh spent catalytic materials.
With respect to claim 6, the structural projections discussed above correspond to the recited spacers.
With respect to claim 50, Jovanovic et al discloses “[t]he design of the disclosed bio-lamina bioreactors also provides the option of stacked plate assembly, which is readily scalable to meet industrial production capacities” [paragraph 0078], which assembly corresponds to the microscale reactor flow cell.
With respect to claims 51 and 52, it has been held that “configuration…was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration…was significant” [In re Dailey, 357 F.2d 669, 149 USPQ 47].  Also note a spiral configured flow path.”
With respect to claim 53, see Figure 19 and the following discussion: “[a] fluid flow bio-lamina substrate 1904 is positioned adjacent to the top clamp plate 1802 and a biofilm bio-lamina substrate 1906 is positioned adjacent to bottom clamp plate 1812” [paragraph 0102].  The fluid flow bio-lamina substrate 1904 and biofilm bio-lamina substrate 1906 are planar.  Moreover, “some of the structural projections of the fluid-flow bio-lamina can meet (or touch) the structural projections on the biofilm bio-lamina substrate, thus providing exact spatial distance between biofilm bio-lamina substrate and fluid flow bio-lamina substrate. Exemplary structural projections are illustrated in FIG. 8” [paragraph 0092].  Since “[i]n some embodiments, the structural projections can have heights ranging from greater than 0 m to 1,000 m, such as 100 m to 750 m, or 200 m to 500 m” [paragraph 0091], said exact spatial distance appears to be within a microscale distance.
With respect to claims 54-56, since boundary layer thickness is dependent upon the kinematic viscosity of a fluid, which, in turn is dependent on a number of other physical parameters, such as temperature, it is the position of the Office that the requirement that “the first portion of the substrate and the second portion of the substrate are spaced a distance to allow for a boundary layer between the first portion of the substrate and the second portion of the substrate” merely means that the first portion and the second portion are separated by some distance greater than 0.  Jovanovic et al teaches the required distance.  See preceding discussion with respect to claim 53. 
With respect to claim 57, since turbulence (i.e., a Reynolds number in excess of about 4,000-5,000) is dependent upon, in part, the flow velocity and viscosity of a fluid, it is the position of the Office, absent evidence to the contrary, that given adequate velocity or sufficient viscosity, the structural projections could provide turbulence with a free-stream bulk flow of a fluid.
With respect to claim 58, Jovanovic et al discloses “[t]he structural projections are selected to have any shape that enhances the surface area of the bio-lamina substrate. In some embodiments, the half-sphere projections, non-symmetrical projections, or combinations thereof. In some embodiments, the structural projections are cylindrical, or substantially cylindrical and have a diameter ranging from greater than 0 mm to 10 mm, such as 0.001 mm to 10 mm, or 0.01 mm to 10 mm, or 0.1 mm to 10 mm” [paragraph 0092].  Compare to page 2 of the instant specification: “[t]he spacer particles may include aluminum oxide microspheres. The spacer particles may be approximately 0.5 mm microspheres.”  The structural projections having any shape renders obvious the recited spacer particles.
With respect to claim 59, Jovanovic et al discloses “[t]he biofilm bio-lamina substrate and the fluid flow bio-lamina substrate can be a metal substrate comprising a metal selected from stainless steel, copper, titanium, nickel, aluminum, or combinations thereof” [paragraph 0005].  Additionally, “[s]uitable bio-lamina substrate materials include, without limitation, polymers, metals, ceramics, and cellulosic materials” [paragraph 0096].  Since the structural projections are a component of the substrates, it is obvious said projections may comprise the same materials.  
With respect to claim 60, Jovanovic et al discloses “the disclosed bio-lamina bioreactors can be used to make fuels (e.g., methanol) from organic precursors (e.g., methane and oxygen). In yet other embodiments, the disclosed bio-lamina bioreactors can be used to make other products, such as multi-carbon alcohols (e.g., ethanol, butanol) or other oxidized organic species (e.g., formaldehyde or acetaldehyde, formic or acetic acid). In addition, a variety of other microorganism(s) and/or immobilized enzyme(s) could be used to produce a number of chiral, achiral or racemic products, including fine chemicals and pharmaceutical precursors” [paragraph 0113] and “a mixture of gases is used. Suitable gases can be introduced into the reactor, to serve either as a reactant or carrier. In some embodiments, chemical compatibility will determine the type of gas used in the bioreactor. In some embodiments, the gases can be selected from sparingly-soluble gases (e.g., hydrogen…” [paragraph 0116].  The teaching of reactions with hydrogen gas renders obvious the recited hydrotreating reaction.  


Allowable Subject Matter
Claim 61 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 63 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art does not appear to anticipate or render obvious the production of hydrogen in the stacked plate assembly.  Instead, it appears that hydrogen is a reactant used in the stacked plate assembly as discussed above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN A MCCAIG whose telephone number is (571)270-5548. The examiner can normally be reached Monday to Friday 8 to 4:30 Mountain Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on 571-272-5954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 



/BRIAN A MCCAIG/Primary Examiner, Art Unit 1772    
December 29, 2021